DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: 069517-557694
Filling date: 04/19/2021
Priority date: 04/27/2020
Inventor: ZHU
Examiner: Bilkis Jahan

DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-11 and 12 are allowed.

2.	The following is an examiner’s statement of reasons for allowance: 

3.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed silicon controlled rectifier, comprising:  a third P-type heavily doped region (24); wherein the first P-type heavily doped region (20) and the first N-type heavily doped region (28) of the first electrode are in mirror symmetry with the second P-type heavily doped region (22) and the second N-type heavily doped region (26) of the second electrode with respect to the third P-type heavily doped region (24), the first N-type heavily doped region (28) and the second N-type heavily doped region (26) are close to the third P-type heavily doped region (24); and
wherein a third shallow trench isolation is disposed between the third P-type heavily doped region (24) and the first N-type heavily doped region (28), and a fourth shallow trench isolation is disposed between the third P-type heavily doped region (24) and the second N-type heavily doped region (26) in combination with all other limitations as recited in claim 1.

4.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed method for manufacturing a silicon controlled rectifier, comprising steps of: forming a third shallow trench isolation between the third P-type heavily doped region (24) and the first N-type heavily doped region (28); and forming a fourth shallow trench isolation between the third P-type heavily doped region (24) and the second N-type heavily doped region (26); wherein the first P-type heavily doped region (20) and the first N-type heavily doped region (28) are in mirror symmetry with the second P-type heavily doped region (22) and the second N-type heavily doped region (26) with respect to the P-type heavily doped region (24) in combination with all other limitations as recited in claim 7.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896